—Appeal by the defendant from two judgments of the Supreme Court, Queens County (Goldstein, J.), both rendered November 16, 1993, convicting him of robbery in the first degree and robbery in the second degree under Indictment No. 2107/92, upon a jury verdict, and robbery in the second degree (two counts) under Indictment No. 2248/92, upon his plea of guilty, and imposing sentences. Justice Krausman has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the judgments are affirmed.
The defendant’s claim that he was prejudiced by the admission at trial of a statement by his codefendant is unpreserved for appellate review (see, People v Cabeza, 221 AD2d 460; People v Davis, 168 AD2d 565). In any event, the claim is without *388merit as the codefendant took the stand and his statement did not inculpate the defendant (see, People v Johnson, 224 AD2d 635; People v Diaz, 161 AD2d 789).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Miller, J. P., Altman, Krausman and Goldstein, JJ., concur.